Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. O Boyle and  Mr. Hammack on 12/29/2021.
The application has been amended as follows: 
Cancel claims 1-6
Claims 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance. Prior art neither teach nor suggust “ a method of processing a substrate, comprising: exposing a structure formed on a substrate to a process gas by flowing a hydrogen gas, an oxygen gas, and a nitrous oxide gas into a processing volume of a chamber body, wherein a concentration of the hydrogen gas is between about 1% and about 10% by volume, a concentration of the oxygen gas is between about 5% and about 20% by volume, and a concentration of nitrous oxide gas is between about 70% and about 95% by volume within the processing volume, wherein none of the components of the process gas are exposed to a plasma during the process of exposing of the structure to the process gas; heating a substrate support, supporting the substrate within the processing volume, to a temperature between about 800 °C and about 1100 °C; and
controlling a processing pressure within the processing volume to a pressure between about 9 Torr and about 20 Torr.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816